DETAILED ACTION 
The present application is being examined under the pre-AIA  first to invent provisions. 
It should be noted the prosecution of this application has been reassigned to the examiner named below. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1663
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
Claims 55, 56, 65, 67-75 are pending. Claim 65 is withdrawn from consideration for being directed to nonelected subject matter. Claims 55, 56, and 67-75 are examined on the merits herein.
Response to Amendment
The rejection of claim 75 under 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 55-56 and 67-75 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in favor of the rejection presented below. Applicant’s arguments have been addressed to the extent that they apply to this new ground of rejection.   
The rejection of claims 55, 67, and 75 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miyazaki et al is withdrawn in light of Applicant’s amendment to the claims.

Election/Restrictions
In the response filed on 04 January 2019, Applicant elected the invention of Group V (cereal products having reduced levels of a protein) and the species of CM3 without traverse. Examination on the merits in this Office Action is limited to this election. Accordingly, claim 65 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Improper Markush Groups
Claims 55-56 and 67-75 are rejected under the judicially-created basis that they are directed an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:
	In the instant case, claim 55 recites a grouping of structurally and functionally distinct proteins. This ground of rejection is also applied to dependent claims 56 and 67-75.
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 55-56 and 67-75 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 55 has been amended to recite that the level of the protein “is reduced in the cereal product by at least 50% relative to the level of the protein in a naturally occurring cereal.”  
	New claims 68-74 are directed to cereal products where the product “is derived from a transgenic plant engineered to express a nucleic acid that reduces expression of the protein.”  Claims 69-74 recite reductions of at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, and at least 99%.”

Methods for silencing gene expression in plants is well understood in the art. The current invention features RNAi molecules specific for an AAI (e.g., against a nucleic acid sequence corresponding to the amino acid sequence of SEQ ID NO:1 and/or SEQ ID NO:2). Such RNAi molecules can be expressed from a nucleic acid construct introduced into a plant cell. Desirably, expression of the RNAi construct would result in a decrease of CM3 and/or 0.19 expression in the food product of 50%, 60%, 70%, 80%, 90%, 95%, 99%, or greater.

	The disclosure with respect to reduction of at least 50% and transgenic plants is limited to silencing gene expression using RNAi molecules specific for an AAI that have been introduced into a plant cell.  The claims are not so limited.  Claims 55-56, 67, and 75 encompass cereal products where the level of the protein has been reduced by 50% by any means.  There is no basis for the amendment to claim 55.  The engineered transgenic plants of claims 68-74 are not limited to those where an RNAi molecule specific for an AAI has been introduced as result in the reduced levels of the protein.  There is no basis for new claims 68-74.
Response to Arguments  
	Applicant urges that the specification teaches several exemplary methods that can be used to reduce the level of an alpha amylase inhibitor (AAI), such as CM3, 0.19, CM1, CM2, CMa, CMd, CM16, CMb, CMX1/CMX3, CMX2, and 0.53, in a cereal, namely enzymatic degradation, disulfide reduction, antibody separation, and RNAi. It would be understood by one of skill in the art that these methods, in particular antibody separation and RNAi, could be used to reduce the level of an AAI by 50% or greater. 
	This is not found persuasive. It should be noted that the rejection is predicated on the specification providing support for the specific claim limitations contemplated by Applicant. That being said, the claims broadly contemplate a 50% reduction in any of the AAI polypeptides by any means. In contrast, the specification only provides literal support for a 50% reduction in 
Written Description
Claims 55, 56, and 67-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus".
	The analysis will begin with the first element of the court’s decision in Eli Lilly; namely, the description of a representative number of species. Initially, the true size of the claimed genus will be illustrated. The claims are directed to an extremely broad genus of cereal products having 
In the absence of a representative number of species, the specification must at least describe the structural features that are required for the claimed function. That being said, the analysis will now transition to the structural element of the court's decision in Eli Lilly. As outlined above, the claims are directed to extremely large and highly divergent genus of cereal products having reduced expression levels of CM3 in a range of 50%-99%. However, the specification does not sufficiently describe the necessary structural features that must be retained by members of the claimed genus as to establish a structure-function relationship with respect to the specific levels of CM3 reduction required by the claims. 
In the instant case, the specification broadly contemplate general methods that might results in some degree of reduced CM3 levels. In one embodiment, Applicants contemplate that the use of RNAi in a plant model might reduce the CM3 expression to the levels contemplated by the claims. This is not sufficient to describe the claimed subject matter because the prior art speaks to the lack of a structure-function relationship with respect to high levels of CM gene suppression. For example, Tatham et al (Clinical and Experimental Allergy, 2008) and Tada et al (FEBS Letter, 1996) teach that the use of RNAi targeting CM gene transcripts reduced the protein level to about 20% of that in the control plants. See Taham at See page 344, right column, second paragraph. Tada et al teach that the incomplete repression might be explained by 
Thus, Applicants do not sufficiently describe: (i) the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship; and (ii) the structural feature required to distinguish members of the claimed genus from other chemical structures.
Therefore, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Enablement
Claims 55, 56, and 67-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims contemplate the use of virtually any means to reduce the expression of CM3 in any cereal crop by a specific range of 50%-99%. That being said, it should first be noted that the specification does not provide any working examples demonstrating any cereal products or 
Focusing on just one of the many embodiments encompassed by the claims, reference is made to the teaching of Tatham et al (Clinical and Experimental Allergy, 2008) and Tada et al (FEBS Letter, 1996). Tatham et al teach that the use of RNAi targeting CM gene transcripts in rice only reduced the protein level to about 20% of that in the control plants. Tada et al teach that the incomplete repression might be explained by differences in the nucleotide sequence between the antisense RNA and some allergen gene transcripts and/or in the expression stages during seed maturation between the allergen genes and the other seed-specific genes used for the antisense gene promoters. See page 344, right column, second paragraph. That being said, Applicant does not provide sufficient guidance or working examples as to overcome the unpredictability established by the teachings of the prior art.
Therefore, given the breadth of the claims, the lack of guidance and working examples showing how to make any cereal products having reduced CM protein levels, and the state-of-the art as discussed above, it is clear that undue trial and error experimentation would have been required to practice the claimed invention.
Response to Arguments 
Applicant urges that the specification provides several non-limiting and representative examples of methods that can be used to reduce the level of one or more AAIs. See response at page 6.

Applicant urges that the Kalunke et al reference shows that RNAi can be used successfully to reduce the level of AAI proteins, such as CM3, CM16, and 0.28, in a wheat plant by nearly 100%, relative to the parental line. See response at pages 6-7.
This is not found persuasive. The enablement requirement is based on the disclosure by Applicant at the time of filing. As discussed above, the disclosure at the time of filing does not provide sufficient guidance to make the cereal products contemplated by the claims or overcome the unpredictability of the prior art. The Kalunke et al reference was published nearly a decade after the time of filing and provides specific guidance not contemplated anywhere in the instant disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 55, 56, 67-71, and 75 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tada et al (FEBS Letter, 1996) when taken with the evidence of Tatham et al (Clinical and Experimental Allergy, 2008).  

	Tada et al disclose the use of RNAi to reduce the expression of 14-16 kDa allergen genes in a transgenic plant. See Figure 1 on page 342. Tatham et al (discussing the Tada reference) indicate that these genes correspond to the CM proteins and the RNAi suppression of these genes resulted in CM protein levels about 20% of that in the control plants. See page 1721, right column, third paragraph. The disclosure of “CM proteins” is being interpreted to encompass the broad definition for CM3 contemplated by Applicant on page 3 of the specification. Likewise, the disclosure of “20% of that in the control plants” can reasonably be interpreted to encompass an 80% reduction in the CM protein level. Lastly, a skilled artisan would appreciate that rice is food product. 
Conclusion
No claims are allowed.
Claims 72-74 are free of the prior art, given the failure of the prior art, to teach a cereal plant having a 90% reduction in CM3 protein levels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPT Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE A VISONE/Primary Examiner, Art Unit 1663